Citation Nr: 1027531	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a sinus disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to October 
1959.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (RO) and Board remand.  

In October 2009, the Board remanded the Veteran's claim to reopen 
the issue of entitlement to service connection for a sinus 
disorder because the Veteran's representative raised the issue of 
clear and unmistakable error in the August 2004 rating decision 
which denied the Veteran's original claim for entitlement to 
service connection for a sinus disorder.  By a January 2010 
rating decision, the RO found that there was clear and 
unmistakable error in its August 2004 rating decision because the 
Veteran had previously withdrawn his claim of entitlement to 
service connection for a sinus disorder.  As the August 2004 
rating decision contained clear and unmistakable error, the 
current claim on appeal, filed in May 2006, is considered as an 
original claim for entitlement to service connection for a sinus 
disorder, and not as a claim to reopen a previously denied claim 
of entitlement to service connection for a sinus disorder.


FINDING OF FACT

The weight of the probative evidence of record does not relate 
the Veteran's current sinus disorder to his active duty service.


CONCLUSION OF LAW

A sinus disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to the initial adjudication of the Veteran's claim, a letter 
dated in June 2006 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board acknowledges the Veteran's April 2010 request 
that VA obtain his treatment records from the VA Outpatient 
Clinic in Green Bay, Wisconsin.  However, review of the claims 
file reflects that those records have already been obtained, and 
were considered by the RO in its adjudication of the Veteran's 
claim.  In addition, although the Veteran reported treatment from 
the Iron Mountain VA Medical Center in 1998 and 1999, a January 
2006 response from that facility reflects that no such records 
were found.  38 C.F.R. § 3.159(c).  

The Veteran was provided with two VA examinations with regard to 
his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The 
Veteran has not indicated that he found the VA examinations 
provided to be inadequate.  Moreover, the Board finds that the VA 
examinations are adequate, as they are based on a complete review 
of the Veteran's claims file, an interview with the Veteran, and 
a physical examination of the Veteran, and they provide 
sufficient rationale to support their findings and opinions that 
the Veteran's sinus disorder is not related to active duty 
service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to service connection 
for a sinus disorder.  Specifically, he alleges that he had 
sinusitis during service, and that he had continuous sinus 
symptoms since service.  Thus, the Veteran argues that his 
current sinus disorder is related to his inservice sinusitis.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of postservice continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 Vet. 
App. at 307.  A claimant may rely on lay evidence "to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 
1377 (Fed. Cir. 2007) (footnote omitted).  

The Veteran's service treatment records reveal numerous 
complaints of and treatment for a sinus disorder during service.  
The Veteran's September 1954 entrance examination reveals that 
his sinuses were normal.  In a report of medical history, 
completed at that time, the Veteran denied a history of ear, 
nose, and throat trouble, chronic or frequent colds, and 
sinusitis.  A March 1955 examination report also reflects that 
the Veteran's sinuses were normal.  In a report of medical 
history, completed at that time, the Veteran again denied a 
history of ear, nose, or throat trouble, chronic or frequent 
colds, or sinusitis.  An April 1955 record reflects that the 
Veteran had mild pharyngitis with postnasal drip.  His nose was 
congested and reddened.  His frontal sinuses were tender, 
especially on the left.  A July 1955 record reflects diagnoses of 
chronic sinusitis, hypertrophic rhinitis, and rule out deviated 
septum.  Another July 1955 record notes a diagnosis of left-sided 
sinusitis with deviated nasal septum.  An August 1956 record 
reflects a diagnosis of acute sinusitis, frontal organism 
unknown.  September 1956 records note diagnoses of chronic 
sinusitis.  A December 1956 record reveals a diagnosis of chronic 
purulent sinusitis of the left antrum, organism unknown.  Another 
December 1956 record notes the Veteran's complaints of purulent 
drainage from the nose for almost one year.  The Veteran 
underwent a drainage procedure from the left maxillary sinus 
which resulted in an oral fistula.  The record reflects diagnoses 
of sinusitis and fistulas.  A December 1956 x-ray showed no 
active disease, but a January 1957 x-ray of the left maxillary 
sinus revealed mucosal thickening.  The January 1957 x-ray report 
notes that the Veteran was "post op" to a closed oral-antral 
fistula.  An October 1959 separation examination reveals that the 
Veteran's sinuses were normal.  In a report of medical history, 
completed at that time, the Veteran noted a history of sinusitis.

Private medical treatment records from November 1999 through 
September 2002 reveal complaints of and treatment for a sinus 
disorder.  In November 1999, the Veteran presented with heavy 
cough, nasal congestion, and post-nasal drainage.  His pharynx 
was relatively congested with phlegm.  On examination, he had no 
rhonchi in his chest, but he had a slight cough.  The cervical 
glands were not enlarged and the eardrums were normal.  The 
diagnosis was upper respiratory infection with early bronchitis.  
An April 2000 record notes that the Veteran had post-nasal 
drainage.  The diagnosis was "UPI [sic] with sinus drainage."  
In September 2002, the Veteran complained of cough and nasal 
drainage.  The diagnosis was upper respiratory infection with 
nasal congestion.


VA treatment records also reveal complaints of and treatment for 
a sinus disorder.  A March 2002 treatment record notes the 
Veteran's complaints of a feeling of fullness in the sinuses, and 
that his head felt like a balloon.  He reported clear sinus 
drainage and that his ears felt full.  Physical examination 
revealed the ear canals to be clear, and the tympanic membranes 
to be intact.  The throat was normal, and the nasal mucosa was 
minimally swollen and red.  There was tenderness to palpation 
over the frontal and maxillary sinuses.  The VA physician 
prescribed a nasal inhaler.  In June 2002, the Veteran complained 
of cold symptoms for the prior week, noting that he was coughing 
up yellow phlegm.  The diagnosis was acute bronchitis.  A July 
2002 computed tomography (CT) scan of the head showed a small 
amount of right ethmoid sinus mucosal thickening, but the 
remainder of the sinuses appeared well-aerated.  In April 2006, 
the Veteran complained of chronic nasal congestion, which he 
reported started during military service.  He stated that he had 
to flush his sinuses with saline and that he had an old 
prescription for nasal spray, but that he had not used it lately.  
The diagnosis was chronic rhinitis, and Flunisolide was 
prescribed.

In August 2006, the Veteran underwent a VA examination.  The 
Veteran complained of a constant feeling that his nose was 
plugged.  He denied any pressure or pain in the sinus areas, but 
he noted that his nose felt blocked at all times and that it only 
became better after he took his spray.  He also reported some 
yellow drainage every morning, mainly from the right side of the 
nose.  He stated that, as the day progressed, the drainage went 
away and he had no problems thereafter.  The Veteran also 
complained of dyspnea on exertion, but reported that he had other 
problems such as coronary artery disease which has limited his 
exercise capacity.  He denied any speech impairment.  He reported 
frontal headaches but denied any facial pain or pain over the 
ethmoidal or maxillary sinus areas.  The Veteran stated that his 
sinus condition has been present constantly since his military 
service at a mild severity.  He denied any history of allergy 
attacks and any other symptoms.

Physical examination revealed that there was no anemia, icterus, 
or evidence of any lymphadenopathy or tenderness in the cervical 
areas.  An examination of the head, face, and neck showed that 
there were no scars or other skin lesions and no deformities on 
the head, neck, and face.  An ear examination showed normal ear 
canals which were clean without any cerumen.  His eardrums were 
intact without any perforation, discharge, or erythema, and he 
had normal gross hearing.  He had tenderness on the ethmoidal 
sinus areas or on the sides of the nose, however there was no 
tenderness on the frontal sinuses or maxillary sinus.  No fistula 
was seen in his mouth suggestive of any fistula from the 
maxillary sinus.  His palate was normal size and shape and was 
moving normally.  Examination of the nose showed no nasal polyps, 
but the septum was deviated in the posterior half with a 
convexity towards the left side.  There was no evidence of any 
granulomatous disease or rhinoscleroma in the nose.  Because of 
the deviated septum, there was a partial obstruction on each 
side.  No purulent discharge was seen in the nose and there was 
no crusting.  The diagnosis was chronic rhinitis with a deviated 
septum.  

After reviewing the Veteran's claims file, conducting an 
interview of the Veteran, and performing a physical examination, 
the VA examiner concluded that the Veteran's sinus disorder was 
"not caused or aggravated in any way by the acute sinusitis 
episodes he had in the military service days."  In support of 
the opinion, the VA examiner explained that there was no evidence 
in the medical records that the Veteran continued to experience 
any significant after effects of his acute sinusitis condition 
that he was diagnosed with in the service, that there was no 
clinical evidence of chronic sinusitis at the time of the 
examination, and that the Veteran's symptoms were consistent with 
a combination of chronic rhinitis of allergic etiology and 
deviated nasal septum.

VA treatment records from January 2007 and April 2007 reveal 
diagnoses of and treatment for sinusitis.  In January 2007, the 
Veteran reported that he was coughing up yellow phlegm, noting 
that his cough was worse in the morning and that his sputum 
cleared during the day.  The diagnosis was sinusitis, and the 
physician prescribed Amoxicillin.  An April 2007 treatment record 
reflects the Veteran's complaints of a cold, which was present 
since the end of the prior month.  He reported that his cough was 
productive of "yellow slime" and that his nose was chronically 
draining.  He denied fever and chills, but noted that he felt hot 
all of the time.  He also indicated that his ears were ringing.  
The Veteran reported a history of chronic sinus congestion, and 
stated that he had some chronic pressure in his cheeks.  He said 
that, when he was in military service, he had an infection that 
originated as a toothache.  He explained that his military 
physicians stuck a needle up into the area of the tooth, and 
irrigated it with fluid which came out through his nose.  He 
reported that he went in every day for one week until the fluid 
return was clear and was also prescribed an antibiotic for six 
months.  He noted that he was told that he would "always have 
sinus problems."  Physical examination revealed nasal 
congestion, tenderness to percussion over the left maxillary 
sinus, and oropharynx with postnasal drainage.  The diagnosis was 
sinusitis, and the physician prescribed Amoxicillin.

In February 2010, the Veteran underwent a VA examination.  The 
Veteran reported that prior to service, he had no problems with 
his sinuses.  He explained that during service, he had a tooth 
that needed to be pulled on his left maxillary dentition, and 
that when that tooth was pulled, there was a hole between his 
mouth and his sinus.  He reported that the hole was flushed out 
with saline solution pumped into the fistula and drained out 
through his nose, and then it was closed.  He alleged that, since 
that time, he had problems breathing through his nose.  He denied 
any problems with chronic facial pain and any problems with 
chronic or frequent sinus infections.  He said that his main 
problem was breathing through his nose on both sides, and that he 
had drainage in his nose from the front and down the back.  The 
Veteran reported that the drainage was mostly clear, but 
sometimes yellow.  He denied facial pain in the frontal or 
maxillary distribution and had a normal sense of smell.  His 
indicated that his breathing through his nose was never 
completely blocked off, and that he used Flunisolide nasal spray 
twice per day.  The Veteran claimed that he had problems with his 
nasal congestion since service.  

Physical examination of the nose revealed no external deformity.  
The nares were both patent to airflow individually.  On anterior 
rhinoscopy, the septum was deviated to the right with a mild 
narrowing of the right nasal passage.  The examiner estimated 
that it was narrowed by 20 percent at most.  The middle turbinate 
was visible and the left side of the airway was more open because 
of the septal deviation to the right.  There was no purulence on 
either side and the mucosa was pink and healthy.  Examination of 
the oral cavity showed fair dentition.  On the left maxillary 
alveolus there was no evidence of a fistula.  The mucosa was 
moist and there were no other lesions.  The VA examiner diagnosed 
rhinitis.  After reviewing the Veteran's claims file, conducting 
an interview of the Veteran and performing a physical 
examination, the VA examiner concluded that it was "less likely 
than not" that the Veteran's rhinitis was related to his 
sinusitis that he had during military service.  The examiner 
explained that the opinion was based on the fact that the 
Veteran's symptoms were of rhinitis and nasal airway obstruction 
as opposed to sinusitis, that he had no pain coming from his 
sinuses, that he had no episodes of chronic pain or congestion or 
purulent drainage, that there was nothing in his history that 
would support the idea of chronic sinusitis, and that a 2002 CT 
scan of the Veteran's head showed that his sinuses looked 
healthy.  The examiner further noted that the Veteran's sinusitis 
during service was acute in nature, and that even though some of 
the treatment records showed diagnoses of chronic sinusitis, the 
definition of chronic sinusitis was only a sinus infection that 
had gone on for at least three months and it did not mean that 
the condition cannot resolve.

After a thorough review of the evidence of record, the Board 
concludes that service connection for a sinus disorder is not 
warranted.  The evidence of record reflects current diagnoses of 
a sinus disorder, including sinusitis and allergic rhinitis.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  In addition, the Veteran's 
service treatment records reflect diagnoses of and treatment for 
sinusitis during service.  See Barr, 21 Vet. App. at 307 (holding 
that service connection requires that a condition be noted during 
service).  Thus, there is evidence of sinusitis during service.

However, the remaining evidence of record does not support a 
nexus between the Veteran's inservice sinusitis and his current 
sinus disorder.  Importantly, after consideration of the 
Veteran's entire claims file, his statements during an interview 
of the Veteran, and performing a physical examination of the 
Veteran, both the August 2006 and the February 2010 VA examiners 
concluded that the Veteran's current sinus disorder was not 
related to his inservice sinusitis.  The Veteran contends that he 
had sinus symptoms since service discharge; however, the more 
probative medical evidence of record reflects that the Veteran's 
current sinus disorder is not related to his inservice sinusitis.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although the 
Veteran's statements are competent evidence as to what he 
observed.  However, both the August 2006 VA examiner and the 
February 2010 VA examiner reviewed all of the evidence of record, 
to include the Veteran's statements of continuity of 
symptomatology since service discharge, and based on that review, 
the clinical findings of the examination, and a review of the 
evidence in the claims file, concluded that the Veteran's current 
sinus disorder was not related to service.  See Barr, 21 Vet. 
App. at 307 (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish medical 
etiology or render medical opinions).  

The Board finds the normal sinus findings noted on the Veteran's 
separation examination, the absence of any sinus disorder 
treatment in the post-service treatment records for over 40 years 
following his discharge from service, and the two VA medical 
examinations of record which each conclude that the Veteran's 
current sinus disorder is not related to his active duty service 
to be more probative than the Veteran's lay statements that his 
current sinus disorder is related to service because he had 
continuous symptoms of a sinus disorder since service discharge.  
Accordingly, as the more probative evidence of record reflects 
that the Veteran's current sinus disorder is not related to 
service, service connection is not warranted.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a sinus disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


